Fourth Court of Appeals
                               San Antonio, Texas
                                   November 20, 2017

                                  No. 04-16-00758-CV

                       Jerome DRAGON, Jr. and Patricia G. Dragon,
                                    Appellants

                                            v.

                       Joseph Russell TRIAL and Michael Leo Trial,
                                        Appellees

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 14-07-00169-CVK
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
    The Appellee’s Unopposed Motion for Extension of Time to File Motion for Rehearing is
GRANTED. Time is extended to December 12, 2017.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court